[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

EXHIBIT 10.72

API SUPPLY AGREEMENT

This API Supply Agreement (this “Agreement”), is made and executed as of this
17th day of December, 2008 (the “Effective Date”), by and among:

Signa S.A. de C.V.,

a company organized under the laws of Mexico and having a principal place of
business at Industria Automotriz No. 301 Zona Industrial, Toluca, Mexico
(hereinafter referred to as the “Manufacturer”);

ACIC Fine Chemicals Inc.,

a company incorporated under the laws of Canada and having a principal place of
business at 81 Sinclair Boulevard, Brantford, Ontario, N3S 7X6, Canada
(hereinafter “ACIC Canada”);

ACIC Europe Limited,

a company registered in Cyprus, C. No. 56373 and having a principal place of
business at 48 Route des Acacias, 1227 Geneva / Switzerland (hereinafter “ACIC
Europe”, together with ACIC Canada herein collectively referred to as “ACIC”);

and

InterMune, Inc.,

a company incorporated pursuant to the laws of the State of Delaware and having
a principal place of business at 3280 Bayshore Boulevard, Brisbane, California
94005 (hereinafter referred to as the “Customer”).

Manufacturer, ACIC and Customer may each be referred to as a “Party” or
collectively as the “Parties”.

Manufacturer is engaged in the manufacturing of API (defined herein) and
represents and warrants to Customer that it has appointed ACIC as its commercial
agent with respect to this Agreement.

Customer desires to purchase, through ACIC, API from the Manufacturer for the
purposes of producing finished pharmaceutical products having the API as the
active pharmaceutical ingredient (“Finished Product”) from time to time on the
terms and conditions set forth below, and Manufacturer desires to manufacture
and supply such API to Customer.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 1 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto covenant and
agree as follows:

 

1. The facts set out in the preamble and recitals are hereby incorporated by
reference herein. Given the nature of the relationship between ACIC and
Manufacturer, ACIC and Manufacturer shall be jointly and severally liable to
Customer for the full performance of Manufacturer under this Agreement. Since
ACIC acts as an agent/broker of Manufacturer for the sale of the API to Customer
hereunder, ACIC hereby agrees to be bound by the applicable terms and conditions
of the Quality Assurance Agreement.

 

2. Whenever used in this Agreement, unless otherwise clearly required by the
context, the following terms, whether used in the singular or plural, shall have
the meaning as defined in this paragraph:

 

  (a) “Affiliate” of a Party means any person or entity which controls, is
controlled by or is under common control with such Party. As used in this
Agreement, “control” means (a) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, the direct or indirect power to manage, direct or cause
the direction of the management and policies of the non corporate entity.

 

  (b) “Annual Commercial API Requirement” means the total amount of API
(measured in kilograms) contained within Finished Products, which Finished
Products are produced by or on behalf of Customer, any of its Affiliates or
their respective designees and which are released by Customer, any of its
Affiliates or their respective designees for commercial sale within the
Territory during a given year.

 

  (c) “API” means the active pharmaceutical ingredient listed on Schedule A to
this Agreement.

 

  (d) “Applicable Law” means all ordinances, rules, regulations, laws,
guidelines, guidances, requirements and court orders of any authority applicable
to the Manufacture, supply and/or use of APIs, as amended from time to time,
including without limitation cGMP.

 

  (e) “Calendar Quarter” means, with respect to the API, each three (3) month
period ending on March 31, June 30, September 30 and December 31 during the
Term; provided, that the first Calendar Quarter will commence on the Launch Date
and end on the earliest of the next March 31, June 30, September 30 or
December 31 thereafter.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 2 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (f) “cGMP” means the current Good Manufacturing Practices of all applicable
Regulatory Authorities. cGMP also includes adherence to any applicable API
license requirements, to the current requirements of the United States
Pharmacopoeia/National Formulary, the current requirements of the European
Pharmacopoeia, U.S. Code of Federal Regulations CFR21 - Parts 210 and 211 and
the relevant current International Conference on Harmonization (ICH) guidance
documents, including without limitation the ICH Guidance Q7A Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients.

 

  (g) “Customer Know-How” means all non-patented technical data, drawings,
documentation, analytical and regulatory information and other information,
including all improvements thereto, not included in Customer Patent Rights, as
defined below, relating to the manufacture, use or sale of the API and Finished
Products that is owned by Customer, or licensed to Customer, with the right to
sublicense, as of the Effective Date or generated or acquired by Customer during
the term of this Agreement.

 

  (h) “Customer Patent Rights” means United States and foreign patents and
patent applications, including divisions, continuations, continuations in part,
additions, renewals, extensions, re examinations and reissues of all such
patents and patent applications, all as are owned by Customer, or licensed to
Customer, with the right to sublicense, claiming the API, and under which
Manufacturer would need a license or sublicense to lawfully manufacture the API
for Customer under this Agreement.

 

  (i) “DMF” means the drug master file filed with the appropriate Regulatory
Authority for the API, which file may include but shall not be limited to that
referred to as the Active Substance Master File (ASMF) or other format as it
relates to the appropriate jurisdictions throughout the Territory.

 

  (j) “FDA” means the United States Food and Drug Administration and any
successor agency having substantially the same functions.

 

  (k) “Forecast” has the meaning set forth in Section 3.

 

  (l) “Launch Date” means, with respect to the API manufactured under this
Agreement, the first commercial sale of a Finished Product containing or
comprised of such API by Customer or its Affiliates or their respective
designees in the Territory.

 

  (m) “Manufacture” and “Manufacturing” means any steps, processes and
activities necessary to produce API, including without limitation, the
manufacturing, processing, bulk packaging and labeling, quality control testing,
release and storage of API.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 3 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (n) “Manufacturer Know How” means all non patented technical data, drawings,
documentation, analytical and regulatory information and other information,
including all improvements thereto, not included in Manufacturer Patent Rights,
as defined below, covering manufacturing and process and drug substance
operations relating to the manufacture of the API for Customer, that is owned by
Manufacturer, or licensed to Manufacturer, with the right to sublicense, as of
the Effective Date or generated or acquired by Manufacturer during the term of
this Agreement.

 

  (o) “Manufacturer Patent Rights” means United States and foreign patents and
patent applications, including divisions, continuations, continuations in part,
additions, renewals, extensions, re examinations and reissues of all such
patents and patent applications, all as are owned by Manufacturer, or licensed
by Manufacturer, with the right to sublicense, claiming manufacturing and/or
process development operations relating to the manufacture of API hereunder by
Manufacturer for Customer.

 

  (p) “Marketing Authorization” means, with respect to an API, the Marketing
Authorization Application (“MAA”), New Drug Application (“NDA”) or other
regulatory filing made by or on behalf of Customer with, and approved by, the
appropriate Regulatory Authority, that allows Customer to market a Finished
Product in the Territory, including without limitation, any supplements or
amendments thereto.

 

  (q) “Purchase Price” means the purchase price of such API as defined in
Section 5.

 

  (r) “Quality Assurance Agreement” means that Quality Assurance Agreement dated
January 23, 2008 by and between Customer and Manufacturer, as may be amended
from time to time.

 

  (s) “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the manufacturing, marketing,
reimbursement and/or pricing of a Finished Product in the Territory.

 

  (t) “Second Source Supplier” means a Third Party qualified by or on behalf of
Customer (or any Affiliate) and approved by the appropriate Regulatory Authority
to be a second source manufacturer and supplier of the API to Customer, its
Affiliates and/or any of their respective designees.

 

  (u) “Specifications” means, with respect to the API, the specifications in the
DMF for such API and the specifications for the API in Customer’s Marketing
Authorizations.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 4 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (v) “Term” means the period during which this Agreement is in effect as set
forth in Section 14.

 

  (w) “Territory” means worldwide except for Japan, Taiwan and Korea.

 

  (x) “Third Party” means any person or entity other than Customer,
Manufacturer, ACIC or their respective Affiliates.

 

3. During the term of this Agreement, Customer agrees to:

 

  (a) make commercially reasonable efforts to develop a commercially acceptable
Finished Product made under cGMP conditions that includes the Manufacturer’s
manufacturing site as an approved site of manufacture of the API;

 

  (b) purchase a minimum of [ * ] percent ([ * ]%) of its Annual Commercial API
Requirement from Manufacturer through ACIC;

 

  (c) at least [ * ] ([ * ]) months prior to the Launch Date, and the first day
of each Calendar Quarter after such Launch Date, provide Manufacturer a good
faith estimate of Customer’s projected requirements of such API for delivery
during each of the following [ * ] Calendar Quarters (each such estimate being a
“Forecast”) whereby (i) the first [ * ] months of such Forecast will be binding,
committed requirements of API, (ii) the next [ * ] months of such Forecast will
be binding, committed requirements of API provided that Customer may reduce or
increase such forecasted requirements by [ * ] percent ([ * ]%), and (iii) the
remaining months of the Forecast will be non-binding, good faith estimates
provided solely to assist Manufacturer in production planning; provided,
however, that with respect to the first Forecast (i.e., the initial Forecast
provided hereunder in relation to, and in anticipation of, the Launch Date), the
first [ * ] months of such Forecast will be binding, committed requirements of
API while the next [ * ] months of such Forecast will be binding, committed
requirements of API subject to Customer’s right to reduce or increase such
forecasted requirements by [ * ] percent ([ * ]%), and the remaining months of
such Forecast will be non-binding, good faith estimates; and

 

  (d) issue purchase orders for binding, committed requirements of API
consistent with Section 6.

 

4. During the term of this Agreement the Manufacturer agrees to:

 

  (a)

perform the tasks and deliver the deliverables set forth in “Schedule C” to this
Agreement in accordance with the timelines set forth therein to support
Customer’s near-term Marketing Authorization filings and submissions with the
appropriate Regulatory Authority(ies), including, but not limited to producing
the

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 5 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

requisite registration batches of API (i.e., three commercial scale consecutive
batches of API that are manufactured and placed on stability which are used as
input for the Marketing Authorizations) using a well-defined process and under
cGMP conditions and assist Customer with corresponding tasks and deliverables as
may be appropriate to support any additional and later Marketing Authorization
filings and submissions by Customer with the appropriate Regulatory
Authority(ies) in other jurisdictions throughout the Territory;

 

  (b) file and maintain the DMF for the API with the applicable Regulatory
Authority; and not make changes to the method of manufacture having a potential
impact on quality, integrity, purity and/or specifications of the API as filed
in the DMF or the chemistry, manufacturing and controls (CMC) section of the
Customer’s Marketing Authorization without prior notification to the Customer
and Manufacturer agrees to provide necessary information for PAS/CBE/CBE30 etc.
for approval from the appropriate Regulatory Authority(ies) for continued supply
of API to the Customer for the term this Agreement and Customer shall make
reasonable and timely efforts to make such application;

 

  (c) provide Customer a letter of access to the DMF;

 

  (d) otherwise fully cooperate with Customer in Customer’s efforts in obtaining
and maintaining all of Customer’s Marketing Authorizations relevant to API
manufacturing activities, including without limitation, the CMC sections
thereof;

 

  (e) scale-up Manufacturer’s manufacturing process at Manufacturer’s cost and
expense as may be necessary, reserve appropriate plant time and maintain the
capacity to manufacture and supply API to meet Customer’s development, clinical
and commercial requirements at all times;

 

  (f) deliver tested and released API to Customer, according to Customer’s
purchase orders, within the lead-time as required under Section 6 of this
Agreement;

 

  (g) manufacture API in conformance in all material respects with the
applicable process, Specifications, quality requirement (as set forth herein and
the Quality Assurance Agreement), and in the production facilities set forth in
its DMF;

 

  (h) ensure that any API supplied to Customer shall have a minimum residual
shelf life of at least [ * ] from the date of delivery of the API to Customer;

 

  (i) provide Customer with all required technical information, samples,
impurity samples, reference standards, stability data and pertinent raw data all
as are reasonably required by Customer;

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 6 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (j) ensure that it can supply Customer with sufficient quantities of API as
provided in Customer’s Forecast;

 

  (k) not to manufacture or supply the API to any Third Party for use or
distribution within the Territory; and

 

  (l) work with Customer in good faith and on a timely basis following the
Effective Date to develop a contingency plan to minimize any risk of
interruption in the manufacture and supply of API for Customer’s use, which plan
may include, among other things, production of excess API that may be used as a
buffer and/or the off-site storage of a certain quantity of API with Customer’s
understanding that the residual shelf life of such stored API may be different
from the shelf-life requirement set forth in Section 4(h) above.

 

5. Price and Payment Terms. The initial Purchase Price and payment terms for the
API are as set out in “Schedule B” to this Agreement. Subject to Section 11(c)
hereunder and commencing [ * ] years post-Launch Date, Manufacturer may, [ * ],
increase the Purchase Price for the API by an amount not to exceed [ * ], and
only to the extent that [ * ] percentage at which it was during [ * ]; provided,
however, that (i) Customer shall receive not less than [ * ] days’ prior written
notice of such a Purchase Price increase; (ii) such Purchase Price increase
shall occur no more frequently than once per calendar year; and (iii) in the
event that the actual and direct costs associated with the production and supply
of API increases such that it causes Manufacturer to increase the Purchase Price
by more than [ * ] percent ([ * ]%) of the then existing Purchase Price and
Customer deems such increase unduly burdensome to Customer’s business, the
Parties agree to renegotiate in good faith appropriate commercial terms
contained in this Agreement (which may include (but shall not be limited to)
reducing the percentage by which Customer is obligated to purchase its Annual
Commercial API Requirement from Manufacturer under Section 3(b) herein), in
order to help alleviate the burden to Customer due to such Purchase Price
increase. Any and all API purchase orders submitted by Customer and received by
Manufacturer or ACIC prior to the date said written notice of such a Purchase
Price increase (or decrease, as the case may be) is received by Customer shall
be filled and paid for at the price existing prior to said increase (or
decrease, as the case may be). Any and all API purchase orders submitted by
Customer and received by Manufacturer or ACIC after written notice of a Purchase
Price increase (or decrease, as the case may be) is received by Customer but
before the effective date of said Purchase Price increase (or decrease, as the
case may be) shall be filled and paid for at the Purchase Price existing prior
to said increase (or decrease, as the case may be), provided that said order(s)
are not significantly different in quantity or timing from those of Customer’s
previous ordering history hereunder. Further, the Parties agree:

 

  (a) that the Purchase Price shall be in USD;

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 7 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (b) that ACIC will invoice Customer on behalf of Manufacturer and Customer
will pay for API purchased pursuant to this Agreement within [ * ] days of the
date of invoice or delivery, whichever is later, by cheque to ACIC or by wire
transfer to a bank account designated by ACIC;

 

  (c) that the delivery terms shall be delivered duty paid (DDP, Incoterms 2000)
and that ACIC shall co-ordinate and arrange for customs clearance, clearance by
the FDA or other applicable Regulatory Authority and delivery to Customer’s
facilities or such other destination designated by Customer; and

 

  (d) that title to, and risk of loss of, the API will pass from Manufacturer to
Customer upon delivery as set forth in Section 5(c).

 

6. Purchase Orders.

 

  (a) The purchase and sale of API under this Agreement will be implemented by
Customer’s issuance of individual purchase orders to ACIC or to Manufacturer for
specific quantities of API. Purchase orders will be placed at least [ * ] days
before the desired delivery date and will specify the quantity of API ordered
and the requested delivery date. Customer may, in its sole discretion, purchase
up to [ * ] percent ([ * ]%) of the API quantities in the first Calendar Quarter
of each Forecast for API. Each such purchase order issued by Customer (and as
adjusted from time to time as set forth above) constitutes the binding
obligation of Manufacturer to Manufacture, sell and deliver to Customer the
quantity of API by the delivery date specified in such purchase order, and the
binding obligation of Customer to purchase the quantity of API specified
therein; provided, that if Customer requests any increase in the quantity of any
API in a purchase order in excess of [ * ] percent ([ * ]%) of such quantities,
then Manufacturer shall use commercially reasonable efforts to supply the
additional API quantity at the Purchase Price. Each purchase order or any
acknowledgment thereof, whether printed, stamped, typed, or written shall be
governed by the terms of this Agreement and none of the provisions of such
purchase order or acknowledgment shall be applicable except those specifying API
and quantity ordered, delivery dates, special shipping instructions and invoice
information. In the event of a conflict between the terms and conditions of this
Agreement and any purchase order, the terms and conditions of this Agreement
will prevail.

 

  (b) If, due to significant unforeseen circumstances, Customer requests changes
(other than the upward adjustment of orders by Customers as permitted in
Section 6(a) above) to firm orders within the [ * ] month firm purchase order
timeframe, Manufacturer shall attempt to accommodate the changes within
reasonable manufacturing capabilities and efficiencies. Manufacturer shall
advise Customer of the costs that may be associated with making any such change
and Customer shall be deemed to have accepted the obligation to pay Manufacturer
for such costs if Customer indicates to Manufacturer that Manufacturer should
proceed to make the change.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 8 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7. Ad Hoc Orders of Clinical Supply. With respect to clinical supply of API, the
Parties acknowledge that prior to the Effective Date, Customer has been
purchasing from Manufacturer and Manufacturer has been supplying to Customer on
an ad hoc basis via individual purchase orders certain quantities the API and
related materials (e.g., samples, reference standards and impurity standards)
for clinical development purposes in anticipation of approval by the applicable
Regulatory Authority(ies) of the applicable Marketing Authorizations for
commercialization of Finished Products in the Territory. The Parties hereby
agree that Customer shall continue to purchase such materials and Manufacturer
will continue to supply to Customer such materials through the same mechanism of
ad hoc written purchase orders that may be submitted from time to time by
Customer to Manufacturer for such clinical development purposes. The pricing for
such materials shall be consistent with the pricing practices Manufacturer has
imposed upon Customer in the past with respect to such materials and shall be at
all times reasonable.

 

8. Problems with Supply. Manufacturer will promptly notify Customer of any
circumstances that result or are likely to result in any failure or delay in the
supply or delivery of any API. In the event that at any time Customer is not
reasonably satisfied that Manufacturer will be able to meet its requirements for
an API for more than [ * ] days, then Customer will have the right, in its sole
discretion, to terminate this Agreement in its entirety. In addition, if at any
time Customer is not reasonably satisfied that Manufacturer will be able to meet
its requirements for the API for more than [ * ] days, Customer shall have the
right to terminate this Agreement only with respect to such API upon written
notice to Manufacturer and purchase such terminated quantities of API from a
Second Source Supplier. Any such purchase of API from a Second Source Supplier
shall not be used to calculate Customer’s Annual Commercial API Requirement
during such year.

 

9.

Inspection and Testing of API. All API received by Customer will be subject to
inspection and testing by Customer in accordance with Customer’s quality
assurance program within a period of [ * ] days from date of receipt of such API
(“Inspection Period”). Customer will notify Manufacturer if the results of any
inspection or testing indicate that API does not conform to the applicable
Specifications or the other requirements of this Agreement. Manufacturer will
have [ * ] business days within which to respond to Customer’s notice. Disputes
between the Parties not resolved during such [ * ] business day period will be
resolved by an independent cGMP laboratory reasonably acceptable to the Parties.
Such laboratory will be appointed not later than [ * ] business days after the
expiry of such [ * ] business day period. If the Parties, by mutual agreement,
find, or if the laboratory finds, the API to be nonconforming, then at
Manufacturer’s sole discretion, Manufacturer will (a) promptly deliver, at
Manufacturer’s expense, replacement API that conforms to the requirements of
this Agreement, or (b) refund or credit to Customer all payments made by
Customer in respect of such

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 9 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

non-conforming shipment. Customer will, at the Manufacturer’s sole discretion,
return or destroy nonconforming API at Manufacturer’s expense, including without
limitation transportation and handling costs. In the event that the independent
cGMP laboratory finds the API is conforming to the requirements of this
Agreement, then Customer shall reimburse Manufacturer for all direct and
reasonable costs and expenses (supported by reasonably sufficient receipts and
documentation) actually incurred by Manufacturer as a result of the
investigation and testing process conducted by such laboratory.

 

10. Regulatory Matters. Customer is responsible for filing and obtaining any
Marketing Authorization that is required for the marketing and sale of a
Finished Product containing or comprised of API supplied by Manufacturer;
however, Manufacturer will fully cooperate with Customer in such activities.
Each Party will notify the other party promptly upon becoming aware of any
(a) defective, adulterated or misbranded API or of any information which may
suggest that any API is or may be defective, adulterated or misbranded, and
(b) API which fails to meet the Specifications, the requirements of the
applicable Marketing Authorization, Applicable Law or cGMP. Manufacturer will
promptly investigate and provide Customer with all reasonable assistance
requested by it in connection with adverse experiences and customer complaints
relating to API. Manufacturer agrees to notify Customer promptly of any
inspections by the FDA or any other Regulatory Authority which pertain to the
API, or the results of which pertain to any other product that have implications
to the overall quality systems of the Manufacturer thereby affecting, or
potentially affecting, overall manufacturing activity of the Manufacturer or the
ability to supply the API to the Customer. Manufacturer will allow, and will
provide Customer with any required authorization to allow, the FDA (or other
Regulatory Authority) or Customer’s Quality Personnel (QA/QC) to inspect, audit
and review the facilities at which the API is Manufactured and all procedures,
practices, books, records, and documents to the extent requested by the FDA (or
such other Regulatory Authority) or Customer Quality Personnel. Manufacturer
will retain originals of all batch documentation, any and all other records or
documentation generated by it in connection with the processing and testing of
each API under the terms of this Agreement, and all records which may be
reasonably necessary to assist Customer in the event of an API recall or adverse
drug event, for the longer of (a) two (2) years after the expiration date of the
batch of API to which they pertain and (b) the period required by Applicable
Law.

 

11. Audits.

 

  (a) Quality Related Audits By Customer. Customer will have the right, upon
reasonable notice to Manufacturer and during normal business hours, to audit
Manufacturer’s facilities and records for the API to ensure that API is being
Manufactured in compliance with the Specifications, the applicable Marketing
Authorization and all Applicable Laws, including without limitation cGMP, and
otherwise to ascertain compliance with the terms of this Agreement and the
Quality Assurance Agreement. During such audits, Manufacturer will make
available to Customer the appropriate knowledgeable personnel of Manufacturer.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 10 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (b) Financial Related Audits By Manufacturer. To monitor Customer’s compliance
with Section 3(b) above, Customer shall cause its (and its Affiliates’ and their
respective designees’) manufacturer(s) of Finished Products to provide on an
annual basis a certified statement that sets forth (i) the total amount of
Finished Product produced by such manufacturer and released by Customer (or any
of its Affiliates or respective designees) for commercial use within the
Territory during that year (excluding any amount of Finished Product containing
API supplied by a Second Source Supplier as a result of a Force Majeure Event
under Section 26 hereof or as a result of Manufacturer’s inability to supply
under Section 8 hereof); (ii) what amount of such Finished Product contained API
supplied by Manufacturer hereunder and (iii) what amount of Finished Product
contained API supplied by a Second Source Supplier (but again excluding any
amount of Finished Product containing API supplied by a Second Source Supplier
as a result of a Force Majeure Event under Section 26 hereof or as a result of
Manufacturer’s inability to supply under Section 8 hereof). In the event that
after totaling the appropriate amounts shown in the statements from all the
Second Source Suppliers, the total amount of Finished Product containing API
supplied by Manufacturer is less than [ * ] percent ([ * ]%) of the total
Finished Products produced and released by or on behalf of Customer (or any of
its Affiliates) for commercial use within the Territory for that year, Customer
shall pay to Manufacturer an amount equal to [ * ] the total [ * ] such year and
the total [ * ] was the full [ * ]. Notwithstanding anything to the contrary
contained in this Agreement, such payment by Customer to Manufacturer shall
constitute Manufacturer’s and ACIC’s sole and exclusive remedy for Customer’s
non-compliance with Section 3(b) above.

 

  (c)

Financial Related Audits By Customer. For purposes of verifying the
appropriateness of any adjustments to the Purchase Price under Section 5
hereunder, Customer shall have the right to request, on thirty (30) days prior
written notice to Manufacturer or ACIC, that a nationally recognized,
independent accounting firm engaged by Customer and that Customer and
Manufacturer mutually agree upon perform an audit or interim review of
Manufacturer’s books and records as they relate to the direct costs associated
with the production and supply of API by Manufacturer to Customer hereunder. The
accounting firm shall be provided access to such books and records at
Manufacturer’s or ACIC’s facility(ies) where such books and records are normally
kept. Upon completion of the audit, the accounting firm shall provide the
Parties a written report disclosing whether the Purchase Price adjustments are
correct or incorrect and the specific details and supporting analysis for any
discrepancies. In the event any discrepancies are reported, Manufacturer shall
reimburse Customer for the expense of such audit and promptly refund to Customer
any and all amounts

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 11 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

overpaid by Customer due to the inappropriate Purchase Price increase by
Manufacturer. In the event no discrepancies are reported, Customer shall bear
the expense of such audit. Such audit hereunder shall not be performed more
frequently than once per calendar year nor more frequently than once with
respect to records covering any specific period of time. All information
provided by Manufacturer hereunder referred to shall be used only for the
purpose of verifying the Purchase Price adjustment under Section 5 hereunder and
shall be treated as Manufacturer’s Information subject to the confidentiality
obligations set forth in this Agreement. In the event Manufacturer in good faith
disputes the findings of the audit, the Parties agree to submit such dispute to
arbitration in accordance with Section 32 hereof.

 

12. Recalls. In the event that (i) any government authority issues a request,
directive or order that the API or Finished Product be recalled or (ii) a court
of competent jurisdiction orders such a recall, or (iii) Customer determines
after consultation with Manufacturer that the API or Finished Product should be
recalled, the Parties shall take all appropriate corrective actions. In the
event that such recall results from the failure of the API to meet the
Specifications and such failure could not reasonably be detected by Customer
during the Inspection Period, Manufacturer shall be responsible for all expenses
of recall. In all other cases, Customer shall be responsible for the expense of
recall. For purposes of this Agreement, the expenses of recall shall include
without limitation the expense of notification and destruction or return of the
recalled API or Finished Product.

 

13. Changes in Specification. If the Specifications must be modified by
requirement of a Regulatory Authority, or a process change would be required
under the CMC, or other applicable governmental application, Manufacturer shall
make such change in a prompt and timely manner. If such modification results in
the requirement to reprocess and/or retest previously manufactured and otherwise
acceptable API, any additional costs incurred by Manufacturer in such
reprocessing and/or retesting shall be paid by Customer upon submission by
Manufacturer of documentation and justification of such costs. Any process
changes or Specification modifications pursuant to this Section 13 shall occur
pursuant to change control procedures agreed upon by Manufacturer and Customer.

 

14.

Term. This Agreement shall come into effect on the Effective Date and, unless
terminated earlier in accordance with this Agreement, shall remain in full force
and effect until the longer of (i) ten (10) years from the Effective Date and
(ii) seven (7) years following the date of approval of the Finished Product in
the first market in the Territory to be filed by Customer (the “Initial Term”),
subject to renewal for consecutive one (1) year terms (each a “Renewal Term”)
upon written agreement of all the Parties, which agreement shall be reached no
later than [ * ] days prior to the expiration date of the Initial Term or any
Renewal Term, as applicable. In the event that Manufacturer decides not to renew
such Agreement or in the event this Agreement is terminated earlier by Customer
in accordance with Section 15(b)(i) or Section 15(b)(ii) hereof, upon Customer’s
request, Manufacturer shall provide reasonable assistance to Customer in

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 12 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

transferring the Manufacturing process to another supplier designated by
Customer by providing reasonable technical assistance and documentation relating
to the manufacture, testing and supply of the API. Such reasonable assistance
shall encompass provision of documentation in the most current version which is
not yet in possession of Customer at the time, and technical assistance by
Manufacturer to an extent to be agreed upon by the Parties in good faith. Upon
expiration of this Agreement or in the event of early termination pursuant to
Section 15 below, Sections 1, 2, 10, 16-25, 27-32, 33 (except with respect to
licenses granted thereunder), and 34-44 shall survive expiration or termination
of this Agreement.

 

15. Termination. This Agreement may be terminated at any time:

 

  (a) by the written consent of both Parties and such termination shall be
effective on the date specified in the written consent; or

 

  (b) by notice in writing by a Party if:

 

  (i) the other Party shall be in material breach of this Agreement or otherwise
default in the performance of any of its obligations under this Agreement, and
such breach or default shall continue for a period of not less than [ * ] days
after written notice specifying such default shall have been delivered; or

 

  (ii) the other Party makes an arrangement with its creditors for the
assignment of all or a substantial portion of its assets or goes into
bankruptcy, receivership or liquidation, or if a receiver or a receiver and
manager is appointed in respect of the whole or a major part of the property or
business of the Party in default; or

 

  (iii) it is not commercially reasonable for Customer to sell, or to purchase
as the case may, the API (or a Finished Product containing or comprised of such
API) in the Territory; or

 

  (iv) the manufacture, use, sale or importation of such APIs in the Territory
is found by a court of competent jurisdiction in a final, unappealable decision
to infringe the patent or other intellectual property rights of a Third Party
from whom Customer or Manufacturer is unable to obtain a license to manufacture,
use, sell, or import such API.

Such termination under Section 15(b) shall be effective [ * ] days after the
date specified in the written notice subject only to resolution under the
arbitration provisions of this Agreement.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 13 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16. Representations and Warranties of Manufacturer. Manufacturer and ACIC each
represents and warrants to Customer that:

 

  (a) it has the corporate authority to enter into this Agreement and to perform
its obligations hereunder;

 

  (b) there are no legal, contractual or other restrictions, limitations or
conditions that might materially and adversely affect its ability to perform
hereunder;

 

  (c) it is financially solvent and has the financial resources and capabilities
to perform its obligations under this Agreement;

 

  (d) it will promptly notify Customer should it become aware of any claims
asserting infringement of the intellectual property rights of any Third Party;

 

  (e) at the time of delivery of API to Customer, API Manufactured under this
Agreement (i) will have been Manufactured in accordance with cGMP and all other
Applicable Laws, the Manufacturing process, quality requirements (as set forth
herein and in the Quality Assurance Agreement), and Specifications, and
(ii) will not be adulterated or misbranded under the FDCA or other Applicable
Laws; and

 

  (f) Manufacturer, its officers nor any person used by Manufacturer to perform
services under this Agreement has not been debarred, or convicted, or is subject
to a pending debarment or conviction, pursuant to section 306 of the FDCA, 21
U.S.C. § 335a.

 

17. Representations and Warranties of Customer. Customer represents and warrants
to Manufacturer that:

 

  (a) it has the corporate authority to enter into this Agreement and to perform
its obligations hereunder;

 

  (b) there are no legal, contractual or other restrictions, limitations or
conditions that might materially and adversely affect its ability to perform
hereunder; and

 

  (c) it is financially solvent and has the financial resources and capabilities
to perform its obligations under this Agreement.

 

18. Disclaimer. Except as expressly set forth in this Agreement, neither Party
makes any representations or extends any warranties of any kind, either express
or implied, including, but not limited to, warranties of merchantability,
fitness for a particular purpose, or non-infringement.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 14 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

19. Indemnification. Each Party agrees to indemnify, defend and hold harmless
the other Party(ies) hereto and any of their respective directors, officers,
shareholders or employees from and against any and all losses, liabilities,
liabilities for personal injury suffered by any person, damages, claims, costs
and expenses (including, without limitation, reasonable attorney’s fees) paid or
payable by that Party as a result of any claim, demand, or lawsuit by a Third
Party arising from or in connection with:

 

  (a) a breach of the other Party’s warranties;

 

  (b) a material misrepresentation of the other Party;

 

  (c) a breach of this Agreement by the other Party; and

 

  (d) a negligent act or omission or the willful misconduct of the other Party
in connection with its obligations under this Agreement.

Each Party agrees to notify the other Party from whom such Party is seeking
indemnification hereunder within thirty (30) days of receipt of any claims made
for which such other Party might be liable under this section. The indemnifying
Party shall have the right, but not the obligation, to defend, negotiate, and
settle such claims. The indemnified Party shall be entitled to participate in
the defense of such matter and to employ counsel at its expense to assist
therein; provided, however, that if the indemnifying Party elects to defend the
indemnified Party, the indemnifying Party shall have final decision-making
authority regarding all aspects of the defense of any claim (subject to the
requirement of obtaining the indemnified Party’s consent on settlement of claims
set forth herein). The Party seeking indemnification shall provide the
indemnifying Party with such information and assistance as the indemnifying
Party may reasonably request, at the expense of the indemnifying Party. A Party
hereto shall be responsible or bound by any settlement of any claim made without
its prior written consent; provided, however, that the indemnified Party shall
not unreasonably withhold or delay such consent.

 

20. Insurance. The Manufacturer and ACIC will each, at its own cost and expense,
obtain and maintain in full force and effect, during the term of this Agreement,
product liability insurance and Commercial General Liability insurance with
limits of liability of not less than [ * ] per occurrence and in the aggregate
annually covering its duties and obligations under the Agreement. Said policy or
policies of insurance shall include Customer as an Additional Insured.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 15 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

21. Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be delivered (i) in person, (ii) by certified
mail, postage prepaid, return receipt requested, (iii) by facsimile, or (iv) by
a commercial courier that provides a delivery receipt, and such notices shall be
addressed as follows:

 

  (a) if to Customer, to it at:

InterMune, Inc.

3280 Bayshore Boulevard

Brisbane, California 94005

Attention: Leonid Beigelman, VP, Medicinal Chemistry

Telephone: 415-466-2246

Fax: 415-466-2346

E-mail: lbeigelman@intermune.com

With a copy to the General Counsel

Telephone: 415-466-2264

Fax: 415-466-2364

E-mail: RSteele@InterMune.com

 

  (b) if to the Manufacturer, to it at:

Signa S.A. de C.V.,

Industria Automotriz No. 301 Zona Industrial

Toluca, Mexico

 

Attention:   Oscar Vivanco, General Manager Telephone:   52 (722) 226-1100 Ext.
104 Fax:   52 (722) 226-1101 E-mail:   oviovanco@signachem.com.mx

with a copy to ACIC at:

ACIC Fine Chemicals Inc.

81 Sinclair Boulevard,

Brantford, Ontario

N3S 7X6 Canada

 

Attention:   President Telephone:   519.751.3668 Fax:   519.751.1378 E-mail:  
sales@acic.com

 

  (c) if to ACIC, to it at:

ACIC Fine Chemicals Inc.

81 Sinclair Boulevard,

Brantford, Ontario

N3S 7X6 Canada

 

Attention:   President Telephone:   519.751.3668 Fax:   519.751.1378 E-mail:  
sales@acic.com

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 16 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

or at such other address as such Party has advised the other Parties of in
writing and such notice shall be deemed to be received and to constitute
effective service:

 

  (a) if given in person on the date of such service;

 

  (b) if sent by certified mail, seven (7) business days after deposit of the
notice with the Post Office;

 

  (c) if sent by facsimile, on the day of transmission; or

 

  (d) if sent by commercial courier, four (4) business days after deposit of
notice with the courier company.

 

22. No Waiver of Rights. The failure or delay of a Party hereto to exercise any
right, power, or privilege under this Agreement shall not be presumed to operate
as a waiver of such right, power, or privilege of such Party thereafter to
enforce each and every such right, power, or privilege on any succeeding
occasion or breach of this Agreement. A single or partial exercise of any right,
power or privilege will not be presumed to preclude any subsequent or further
exercise, of that right, power or privilege, or the exercise of any other right,
power or privilege.

 

23. Enurement. This Agreement shall enure to the benefit of and be binding upon
the Parties hereto and their respective heirs, executors, administrators,
successors, and permitted assigns.

 

24. Assignment. This Agreement and any rights arising hereunder may not be
assigned by either Party without the prior written consent of the other
Party(ies) (each, a “Consenting Party”), and which consent may not be
unreasonably or arbitrarily withheld. In the event of an assignment, such
assignment shall only be effective upon approval in written form by the
Consenting Party(ies). Notwithstanding anything to the contrary contained
herein, this Agreement may be assigned by Customer without the consent of the
other Parties to an acquiring person or entity upon the acquisition, merger,
consolidation of Customer, or of the assets or substantially all the assets by
such person or entity, relating to Customer’s performance hereunder. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. No assignment shall relieve any party of responsibility for the
performance of any accrued obligation, which such party then has hereunder. In
the event of an assignment, the assigning Party shall not be released from its
obligations to the Consenting Party(ies) hereunder, and shall guarantee the full
performance by the assignee of such obligations.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 17 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

25. Modification. This Agreement may only be supplemented, amended, or modified
by the mutual agreement of both Parties. No supplement, amendment or
modification of this Agreement shall be binding on the Parties unless it is in
writing and has been executed by the duly authorized representatives of each
Party.

 

26. Force Majeure. Any delay in the performance of any of the duties or
obligations of any Party (except the payment of money due hereunder) caused by
an event outside the affected Party’s reasonable control and without the fault
or negligence of the Party so affected (“Force Majeure Event”) shall not be
considered a breach of this Agreement, and unless provided to the contrary
herein, the time required for performance shall be extended for a period equal
to the period of such delay. Such Force Majeure Events shall include without
limitation, acts of God; acts of the public enemy; insurrections; riots;
injunctions; embargoes; labor disputes, including strikes, lockouts, job
actions, or boycotts; fires; explosions; floods; earthquakes; Third Party delays
in the delivery of raw materials, or other unforeseeable causes beyond the
reasonable control and without the fault or negligence of the Party so affected.
The Party so affected shall give prompt notice to the other Party of such cause,
and shall take whatever reasonable steps are necessary to relieve the effect of
such cause as rapidly as reasonably possible. For purposes of clarity, in the
event a Force Majeure Event is preventing Manufacturer from manufacturing and
supplying API to Customer, Customer shall have the right to purchase its
requirements of API from any Second Source Supplier and such amounts of API
purchased under this Section 26 during a given year shall not be factored into
the calculation of Annual Commercial API Requirement for such year.

 

27. Severability. In the event that any of term or the provision of this
Agreement shall be held invalid or unenforceable, the remaining terms hereof
shall not be affected, but shall be valid and enforced to the fullest extent
permitted by law; and if any term or provision of this Agreement shall be deemed
by a court to be unenforceable because such provision is too broad in scope,
such provision shall be construed to be limited in scope to the extent such
court shall deem necessary to make it enforceable.

 

28. Relationship of the Parties. This Agreement does not create nor shall it be
deemed to create the relationship of partners or joint-venturers between the
parties. Neither Party has the authority, without the prior written consent of
the other Party, to create any obligation or responsibility on the part of the
other Party or otherwise legally bind or obligate the other Party in any other
manner.

 

29. Additional Documents. Each Party agrees that it will forthwith upon the
request of the other Party execute and deliver all such documents, instruments
and agreements and will take all such other actions as the other Party may
reasonably request from time to time in order to effectuate the provision and
purposes of this Agreement.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 18 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

30. Schedules. The Parties agree that the schedules that are attached to this
Agreement are incorporated into this Agreement by reference and are deemed part
hereof. In the event, and to the extent, of inconsistency between the various
provisions of this Agreement including any schedules incorporated herein by
reference, inconsistencies shall be resolved by giving the clauses of this
Agreement precedence over the schedules to this Agreement.

 

31. Entire Agreement. This Agreement and the Quality Assurance Agreement
incorporates the entire understanding of the Parties with respect to the subject
matter herein and cancels, revokes and supersedes any and all previous
agreements, contracts, understandings, negotiations, commitments and
arrangements that might have existed heretofore between the Parties regarding
the subject matter herein, and all prior agreements and understandings between
the Parties and relating to the subject matter hereof are superseded by this
Agreement; provided, however, that in the event that there is any conflict
between the Quality Assurance Agreement and this Agreement, this Agreement shall
govern to the extent of such conflict except where such conflict is directly
with respect to the appropriate procedures and the Parties’ respective roles in
adhering to such procedures to assure the product quality and conformance of the
API (including, the testing, storage, packaging, labeling, certification,
release, delivery, deviation and change notifications, communication and
regulatory support therefor), in which case the Quality Assurance Agreement
shall govern to the extent of such conflict. Neither Party shall be liable or
bound to the other Party in any manner by any representations, warranties, or
covenants relating to such subject matter except as specifically set forth
herein or in the Quality Assurance Agreement.

 

32.

Arbitration. The Parties agree that all disputes arising out of or in connection
with this Agreement, including disputes related to the existence, validity,
interpretation, performance, termination or breach thereof, shall be submitted
to the International Court of Arbitration of the International Chamber of
Commerce and shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce. The arbitration shall be conducted in the
English language. There shall be three (3) arbitrators (the “Arbitration
Tribunal”), the first of which shall be appointed by the claimant in its notice
of arbitration, the second of which will be appointed by the respondent within
thirty (30) days of the appointment of the first arbitrator, and the third of
which will be jointly appointed by the Party appointed arbitrators within thirty
(30) days thereafter. If a Party fails to nominate an arbitrator, the
appointment is to be made by the International Court of Arbitration. All notices
required to be given in connection with the any arbitration shall be valid and
sufficient if sent in accordance with Section 20 of this Agreement. In the event
of arbitration, the costs of the arbitration shall be fixed in accordance with
Article 31 of the Rules of Arbitration of the International Chamber of Commerce
and the final award will have the Parties bearing the costs of arbitration in
proportion to the outcome of the arbitration. If applicable under the applicable
law, the Parties will submit a proposed discovery schedule to the arbitrator(s)
at the pre-hearing

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 19 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

conference. The scope and duration of discovery shall be reasonably determined
by the arbitrators. This Agreement shall be enforceable, and any arbitration
award will be final, and judgment thereon may be entered, in any court of
competent jurisdiction. The Parties, their representatives, other participants
and the arbitrators shall hold the existence, contents and result of arbitration
in confidence, except as may be necessary to enforce any award in a court of
competent jurisdiction. A Party may not appeal an award to a court of law on a
question of fact or on a question of mixed fact and law. A Party may appeal an
award to a court of law on a question of law.

 

33. Intellectual Property Matters.

 

  (a) Existing Proprietary Information. Except as otherwise expressly provided
herein, no Party hereto shall be deemed by this Agreement to have been granted
any license or other rights to patent rights existing as of the date hereof, or
know how relating to compounds, formulations, or processes which are owned or
controlled by each of the other Parties hereto.

 

  (b) Manufacturer Inventions. With respect to any new ideas, innovations or
inventions (whether or not patentable) developed solely by Manufacturer during
the term of this Agreement and relating to the manufacturing process of the API,
Manufacturer shall own all right, title and interest in and to such ideas,
innovations and inventions, and may obtain patent, copyright, and/or other
proprietary protection relating to such ideas, innovations and inventions;
provided however, that notwithstanding anything to the contrary contained in
this Agreement, to the extent that Customer’s Information is the principle basis
for any such new ideas, innovations or inventions, Customer shall have exclusive
ownership rights therein and Manufacturer hereby assigns any and all right,
title and interest in and to such new ideas, innovations and inventions to
Customer and agrees to execute any and all documents necessary and otherwise
reasonably assist Customer to perfect its ownership rights therein. Manufacturer
hereby grants to Customer a royalty-free, perpetual, non-exclusive,
non-terminable, transferable, assignable, license throughout the Territory with
the right to grant sublicenses, to the Manufacturer Know-How, Manufacturer’s
Information and Manufacturer Patent Rights and to any new ideas, innovations or
inventions developed by Manufacturer hereunder for no other purpose than as
necessary for Customer, its Affiliates and/or designees to use, sell, have sold,
import/export, have imported/exported and otherwise commercialize the API
manufactured by Manufacturer hereunder (and any Finished Products incorporating
such API) throughout the Territory.

 

  (c) Customer Grant of License. During the term of this Agreement, Customer
hereby grants to Manufacturer a limited, royalty-free, nonexclusive,
non-assignable, non-transferable, non-sublicensable, terminable, license to
Customer’s Information, Customer Know How and Customer Patent Rights necessary
and solely to perform hereunder its obligations to Customer.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 20 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (d) Joint Inventions. Each of Customer and Manufacturer shall own a [ * ]
interest in all such inventions, discoveries and know how made, conceived,
reduced to practice and/or otherwise generated jointly by at least one employee,
agent, or other person acting for each such Party in the course of this
Agreement (“Joint Inventions”); provided however, that notwithstanding anything
to the contrary contained in this Agreement, to the extent that Customer’s
Information is the principle basis for any Joint Invention, Customer shall have
exclusive ownership rights therein and Manufacturer hereby assigns any and all
right, title and interest in and to such Joint Invention to Customer and agrees
to execute any and all documents necessary and otherwise reasonably assist
Customer to perfect its ownership rights therein. Customer and Manufacturer
shall collaborate on any actions with respect to the protection of their joint
rights in Joint Inventions at shared expense, and thereafter each of them may
make, use, sell, keep, license, assign, or mortgage such Joint Inventions, and
otherwise undertake all activities a sole owner might undertake with respect to
such Joint Inventions, with the prior written consent of the other, which
consent shall not be unreasonably withheld.

 

34. Confidentiality. The Parties agree that during the course of this Agreement
a Party hereto may disclose proprietary and confidential information of such
Party (“Information”) to another Party hereto. Each Party agrees that the
Information is the exclusive property of that Party (as between the Parties)
disclosing such Information (the “Disclosing Party”) and that the Party
receiving such Information (the “Receiving Party”) will use the Information only
for the purposes as set out in this Agreement, and it will not, directly or
indirectly, make use of or aid any third party to make use of such Information
without the Disclosing Party’s express prior written consent. In addition, the
Receiving Party agrees that the Information will be held in strict confidence
and not revealed to anyone except the individual shareholders, directors,
officers, employees, attorneys, accountants and financial advisors of such
Receiving Party or those of its Affiliates (collectively, “Representatives”),
and then only to the extent that they need to know such Information for the
purpose of the Receiving Party fulfilling its obligations under this Agreement
and provided each such Representative is made aware of the confidential nature
of the Information and is bound by duties of confidentiality and non-use at
least as stringent and protective of the Information as those contained herein.
The Receiving Party agrees that it shall use all reasonable efforts to prevent
unauthorized publication or disclosure by its Representatives of the Information
of the Disclosing Party; provided, however that Receiving Party shall not use
any less effort than what Receiving Party would expend to prevent unauthorized
publication or disclosure of Receiving Party’s own Information. Receiving Party
shall be liable to the Disclosing Party for any breach of the duties of
confidentiality and non-use by any Representative of the Receiving Party. The
obligations undertaken by each Party under this section shall continue in force
for a period of [ * ] following the termination or expiration of this Agreement.
The obligations contained in this section do not apply to any information:

 

  (a) which was at the time of receipt by the Receiving Party in the public
domain or generally known in the pharmaceutical manufacturing industry otherwise
than by breach of the Receiving Party’s duty of confidentiality;

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 21 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  (b) which the Receiving Party can establish to have been known to it at the
time of receipt from the Disclosing Party and not to have been acquired directly
or indirectly from the Disclosing Party;

 

  (c) acquired by the Receiving Party from a third party otherwise than in
breach of an obligation of confidence to the Disclosing Party; or

 

  (d) required by law to be provided to the Regulatory Authorities or other
governmental agencies but only for the purpose of providing it to such agencies
and provided, Receiving Party first notifies Disclosing Party and provides
Disclosing Party a reasonable opportunity to first seek protective order
limiting disclosure.

 

35. Governing Law. This Agreement shall be exclusively governed by, and
construed in accordance with, the laws of New York, without regard to any
conflict of law principles.

 

36. Damages. Neither Party shall be entitled to recover from the other Party any
consequential, special, incidental, punitive, or indirect damages in connection
with this Agreement, whether such claim is based in contract, tort (including
negligence), statute, regulation, strict liability or otherwise, except to the
extent that a Party is solely seeking reimbursement for such damages paid to a
third-party and such reimbursement is covered by the indemnification provisions
of Section 19 of this Agreement.

 

37. Survival. The Parties agree that the provisions of this Agreement, which by
their nature are intended to survive the termination or expiration of this
Agreement shall continue as valid and enforceable obligations of the Parties,
notwithstanding any such termination or expiration.

 

38. No Publicity. Except as required by applicable law, no Party to this
Agreement shall issue any press release or make any public statement regarding
the transactions contemplated hereby without the prior approval of the other
Parties. Notwithstanding the foregoing, Customer shall be permitted to make any
public statement without obtaining the consent of the other Parties if (i) the
disclosure is required by applicable law or the requirements of the United
States Securities Exchange Commission or NASDAQ Stock Market and (ii) Customer
has first used its reasonable efforts to consult with (but not to obtain the
consent of) the other Parties about the form and substance of such disclosure.

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 22 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

39. Language. This Agreement and any documents, notices and correspondence
hereto shall be interpreted and construed in the English language. In the event
of any conflict between this Agreement and any translation thereof, the English
language meaning shall govern.

 

40. Construction. The Parties acknowledge that each has been advised by counsel
during the course of negotiation of this Agreement and, therefore, that this
Agreement will be interpreted without regard to any presumption or rule
requiring construction against the Party causing this Agreement to be drafted.

 

41. Currency. All dollar amounts expressed in this Agreement are expressed in
United States Dollars (“USD”) and all payments contemplated by this Agreement
shall be made in USD.

 

42. Business Days. All references in this Agreement to a business day means
Monday to Friday inclusive excluding Saturday, Sunday, and any days on which the
banks in Toronto, Canada or California, United States are closed for business.

 

43. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may also be executed via facsimile, which
facsimile shall be deemed an original.

 

44. Headings. The headings used in this Agreement are intended for guidance only
and shall not be considered part of this written understanding between the
Parties hereto and shall have no effect on the meaning of the provisions hereof.

[ THIS SPACE INTENTIONALLY LEFT BLANK ]

 

Initial:             

Initial:             

Initial:             

Initial:             

- Page 23 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

IN WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

For the Customer:

 

INTERMUNE, INC. By:  

/s/    Daniel G. Welch

Name:   Daniel G. Welch Title:   Chairman, Chief Executive Officer & President
Date:  

12/17/08

For the Manufacturer:

 

SIGNA S.A. DE C.V. By:  

/s/    Oscar ViVanco Saavedra

Name:   Oscar ViVanco Saavedra Title:   President Date:  

1/07/2009

 

- Page 24 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

For ACIC:

 

ACIC FINE CHEMICALS INC. By:  

/s/    Luciano Calenti

Name:   Luciano Calenti Title:   President Date:  

12/18/08

ACIC EUROPE LIMITED By:  

/s/    Mario Iseppi

Name:   Mario Iseppi Title:   President Date:  

1/12/09

 

- Page 25 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

SCHEDULE “A” – “API”

The Parties to this Agreement agree that the term “API” means the substance [ *
] whose chemical composition is [ * ].

* * * * *

SCHEDULE “B” – “Purchase Price”

The Parties to this Agreement agree that the Purchase Price is as follows:

 

Timeframe

  

Unit (e.g. Kg)

   Purchase Price
per Unit (USD) Pre-Launch Date       USD $[ * ]/kg Post-Launch Date    £[ * ]
Kgs    USD $[ * ]/Kg* Post-Launch Date    >[ * ] Kgs    USD $[ * ]/Kg*

 

* In the event that Customer purchases post-Launch Date, during any given year,
[ * ]% of its Annual Commercial API Requirement (calculated by excluding any
amount of Finished Product containing API supplied by a Second Source Supplier
as a result of a Force Majeure Event under Section 26 hereof or as a result of
Manufacturer’s inability to supply under Section 8 hereof) from Manufacturer,
the Purchase Price per Unit for all Units purchased during such given year,
irrespective of the number of Units purchased during such given year, shall be a
flat USD$[ * ]/Kg across the board for such year. At the end of such given year,
in the event Customer has paid a Purchase Price per Unit in excess of USD$[ *
]/Kg, Manufacturer/ACIC shall provide to Customer in a reasonably timely manner
a refund of such excess payments.

The Purchase Price is subject to Section 5 of this Agreement.

* * * * *

 

- Page 26 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

SCHEDULE “C” – Support for Pirfenidone Commercial Manufacture and NDA Submission

 

Manufacturer Tasks

  

Timeline

Manufacture API needs for validation (i.e., a total of no less than [ * ] kg
from 3 batches of no less than [ * ] kg per batch)    [ * ] Manufacture
additional API for commercial launch    [ * ] Review final proposed Customer API
release specification    [ * ] Review Drug Substance CMC Section of Customer NDA
for pirfenidone    [ * ] Permit and support Independent Review of Manufacturer
DMF by Customer    [ * ] Support mock pre-approval inspection (PAI) audit visit
by Customer    [ * ] Support PAI audit by the FDA    [ * ] Supply API and
impurity reference standards to help with DP characterization & stability    [ *
] Provide DMF Updates    [ * ] Registrational Stability Summaries for NDA (i.e.,
providing the most up-to-date stability information in summary form upon request
for Customer’s NDA submission and ongoing queries of FDA/other Regulatory
Authorities)    [ * ] Continue stability study and provide report    [ * ] If
not already being performed, reinstate GC assay to monitor residual solvents
depending on FDA requirement & include the test on C of A    [ * ] Provide
justification for not including microbial testing on C of A    [ * ]

* * * * *

This Schedule A, Schedule B and Schedule C is executed or amended as of this
17th day of December, 2008 by and between:

 

INTERMUNE, INC.     SIGNA S.A. DE C.V.

By:

 

/s/    Daniel G. Welch

    By:  

/s/    Oscar ViVanco Saavedra

 

- Page 27 of 28 -



--------------------------------------------------------------------------------

[ * ] = Certain information on this document has been redacted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

ACIC FINE CHEMICALS INC.     ACIC EUROPE LIMITED By:  

/s/    Luciano Calenti

    By:  

/s/    Mario Iseppi

 

- Page 28 of 28 -